Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           DETAILED ACTION
Response to Amendment
Applicant’s response filed 07/15/2022 , has been entered and carefully considered. Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statements (IDS) submitted on  05/10/2022 and 08/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-6, 11, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Shirazipour et al. (US 2014/0016464 A1).

Regarding claim 1, Jain discloses a method of forwarding packets associated with a plurality of service classes of a QoS (quality of service) aware network link between a first forwarding node of a wide area network (WAN) and a second forwarding node of the WAN, the method comprising (Fig. 2, [0005], [0041]: in SD-WAN 37, SD-WAN appliance 38 (=first forwarding node) forwards an application data packet (=packet) to SD-WAN appliance 56 (=second forwarding node) via a link 40, 42, or 44. [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38. [0007], [0044]): 
designating an operational state (Paragraph 0037 disclose the metrics carried by QoE probe packets may include one or more of timestamps for sending or receiving a test packet. The one-way and two-way network performance measurements may include keepalive or path connectivity, round trip time (RTT), path delay, packet jitter, packet re-ordering, packet loss, service latency measurements, or service load measurements based on the received metrics) of each service class of the QoS aware network link, which has the plurality of associated service classes, to be a first state, wherein at least two different service classes of the QoS aware network link are associated with at least two different QoS guarantees (, [0044]: any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, the SD-WAN appliance 38 selects one queue of multiple queues in a particular link to forward the application data packet, wherein each queue of the multiple queues has different QoE metrics (=plurality of associated service classes) that satisfy SLA metrics of an application data packet. [0035]: QoE improves user experience by monitoring class-of-service (CoS) parameters and SLA compliance of different application traffic. Therefore, Jain’s queues with QoE metrics are equated to service classes because each queue has QoE metrics used to ensure that application data packet is sent over the most SLA-compliant queue);
identifying path quantifying metric (PQM) values for each service class of the plurality of service classes while forwarding packets from the first forwarding node to the second forwarding node for each service class ([0042]: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values)). Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows));
based on a first PQM value of a first service link class changing the operational state of the first service class to a second state ([0007], [0043]-[0044]: based on QoE metrics for each of the plurality of links, the SD-WAN appliance selects a first link that has QoE metrics that satisfy SLA metrics. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects a first queue that has QoE metrics (=first service class) that satisfy SLA metrics) And  ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=first service class) that satisfy the SLA metrics for the application data packet). 
While Jain discloses in [0033]-[0034] the SD-WAN appliance receives QoE metrics by determining the QoE metrics itself, Jain does not disclose in order to reduce a number of packets forwarded to the second forwarding node for the first service class 
However, Shirazipour discloses based on a first PQM value of a first service link class changing the operational state of the first service class to a second state in order to reduce a number of packets forwarded to the second forwarding node for the first service class (in Fig. 1 and [0028]-[0029] a communication system 10 comprises network 14 including access routers. The access network comprises a MOS calculator 20/QoE calculator located in a packet processor connected to device 12A or replaced by a packet processing engine (=first forwarding node) and a MOS calculator 20/QoE calculator located in a packet processor connected to device 12B or replaced by a packet processing engine (=second forwarding node). Shirazipour further discloses in paragraphs 0033-0036 disclose upon receiving the data packet, the QoE information is decoded from the data packet, in step 54. More specifically, the QoE information is extracted from the header of the data packet and the value of the QoE information is read and processed. Based on the decoded QoE information, a QoS mechanism is adjusted, if needed, for the data packet in order to enhance the QoE of the application flow, in step 56. The adjustment of the QoS mechanism can be, for example, upgrading the data packet to a queue having a higher priority, in the context of Active Queue Management (AQM)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliances, as taught by Jain, to calculate and transmit QoE information by one node to another node in the access network, as taught by Shirazipour. Doing so allows the access router to take action to adjust the QoS mechanism upon receiving the QoE information providing benefit of treating the congestion problem at its source (Shirazipour: [0078]-[0079]). 

Regarding claim 11, Jain discloses a non-transitory machine readable medium storing a program that when executed by at least one processing unit forwards packets associated with a plurality of service classes of a QoS (quality of service) aware network link between a first forwarding node of a wide area network (WAN) and a second forwarding node of the WAN, the program further comprising sets of instructions for: (Fig. 2, [0005], [0041]: in SD-WAN 37, SD-WAN appliance 38 (=first forwarding node) forwards an application data packet (=packet) to SD-WAN appliance 56 (=second forwarding node) via a link 40, 42, or 44. [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38. [0007], [0044]): 
designating an operational state (Paragraph 0037 disclose the metrics carried by QoE probe packets may include one or more of timestamps for sending or receiving a test packet. The one-way and two-way network performance measurements may include keepalive or path connectivity, round trip time (RTT), path delay, packet jitter, packet re-ordering, packet loss, service latency measurements, or service load measurements based on the received metrics) of each service class to be a first state ( [0044]: any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, the SD-WAN appliance 38 selects one queue of multiple queues in a particular link to forward the application data packet, wherein each queue of the multiple queues has different QoE metrics (=plurality of associated service classes) that satisfy SLA metrics of an application data packet. [0035]: QoE improves user experience by monitoring class-of-service (CoS) parameters and SLA compliance of different application traffic. Therefore, Jain’s queues with QoE metrics are equated to service classes because each queue has QoE metrics used to ensure that application data packet is sent over the most SLA-compliant queue);
identifying path quantifying metric (PQM) values for each service class while forwarding packets from the first forwarding node to the second forwarding node for each service class ([0042]: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values)). Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows));
based on a first PQM value of a first service link class changing the operational state of the first service class to a second state ([0007], [0043]-[0044]: based on QoE metrics for each of the plurality of links, the SD-WAN appliance selects a first link that has QoE metrics that satisfy SLA metrics. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects a first queue that has QoE metrics (=first service class) that satisfy SLA metrics) And  ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=first service class) that satisfy the SLA metrics for the application data packet). 
While Jain discloses in [0033]-[0034] the SD-WAN appliance receives QoE metrics by determining the QoE metrics itself, Jain does not disclose in order to reduce a number of packets forwarded to the second forwarding node for the first service class 
However, Shirazipour discloses based on a first PQM value of a first service link class changing the operational state of the first service class to a second state in order to reduce a number of packets forwarded to the second forwarding node for the first service class (in Fig. 1 and [0028]-[0029] a communication system 10 comprises network 14 including access routers. The access network comprises a MOS calculator 20/QoE calculator located in a packet processor connected to device 12A or replaced by a packet processing engine (=first forwarding node) and a MOS calculator 20/QoE calculator located in a packet processor connected to device 12B or replaced by a packet processing engine (=second forwarding node). Shirazipour further discloses in paragraphs 0033-0036 disclose upon receiving the data packet, the QoE information is decoded from the data packet, in step 54. More specifically, the QoE information is extracted from the header of the data packet and the value of the QoE information is read and processed. Based on the decoded QoE information, a QoS mechanism is adjusted, if needed, for the data packet in order to enhance the QoE of the application flow, in step 56. The adjustment of the QoS mechanism can be, for example, upgrading the data packet to a queue having a higher priority, in the context of Active Queue Management (AQM)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliances, as taught by Jain, to calculate and transmit QoE information by one node to another node in the access network, as taught by Shirazipour. Doing so allows the access router to take action to adjust the QoS mechanism upon receiving the QoE information providing benefit of treating the congestion problem at its source (Shirazipour: [0078]-[0079]). 
Regarding claims 4 and 14, Jain discloses wherein the second state is a congested state signifying that the first service class should be used less ([0007], [0034], [0036], [0043], [0076]: SD-WAN appliance uses SLA metrics, such as RTT, jitter, packet loss (=first and second PQM values)), to find optimal/best path (link/queue), i.e., first link (=first service class). [0007], [0044]: each link has multiple queues and each queue may be optimal for a certain data based on different QoE/SLA metrics. Note: the selected optimal/best path has the optimal/best metric. ([0036], [0043], [0069], [0076]: SD-WAN assigns the data packet to the first link based on QoE metrics. The first link is the optimal/best path (link/queue) (=first service class)). 

Regarding claims 5 and 15, Jain discloses wherein the second state is a failed state signifying that the first service class should not be used ([0007], [0034], [0036], [0043], [0076]: SD-WAN appliance uses SLA metrics, such as RTT, jitter, packet loss (=first and second PQM values), to find optimal/best path (link/queue), i.e., first link (=first service class). [0007], [0044]: each link has multiple queues and each queue may be optimal for a certain data based on different QoE/SLA metrics and “any technique performable on a per-link basis may also be performed on a per-queue basis within the respective link”. Note: the selected optimal/best path has the optimal/best metric). 

Regarding claims 6 and 16, Jain discloses continuing to forward other packets along other service classes of the QoS ware network link while the first service class has a failed state ([0035]: application data include SLA parameters that are used to select the most SLA-compliant link available. [0074]: SD-WAN appliance receives application traffic, determines class of application, identifies SLA requirements, and chooses a link for the application traffic based on these SLA requirements. [0060]-[0063]: examples of classes of applications include video, audio, gaming, etc., where each class is associated with a set of SLA metrics and where different classes may be more prevalent than other classes (=high-priority application). SLA-WAN appliance then determines that QoE metrics of the first link satisfy the SLA metrics for the determined class of the application. [0004], [0040]: the metrics of the links are dynamic based on current aspects of the network. [0033]: SD-WAN appliance uses real-time performance monitoring to measure metrics, such as path delay, packet jitter, packet loss, etc.).

Regarding claim 20, Jain discloses wherein the first and second forwarding nodes are two edge nodes connecting two different sites through a network link associated with an MPLS (multi-path label switching) service with a plurality of service classes for the network link (Fig. 2, [0023], [0039]: SD-WAN appliance 38 (=first forwarding node) and SD-WAN appliance 56 (=second forwarding node) are edge routers connecting a client side with the application side through WAN links 40, 42, or 44. [0042], [0044]: each link has multiple queues with QoE metrics (=QoS aware network link).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Shirazipour et al. (US 2014/0016464 A1) and further in view of Guo et al. (US 2021/0126854 A1).
Regarding claims 2 and 12, Jain disclose assigning, to packets forwarded along different service classes (Jain, paragraph 0044)). 
The combination  of Jain and Shirazipour don’t close the mechanism of following limitations. In an analogous art, Guo discloses  sequence numbers based on service classes associated with the packets ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header), forwarding the packets with the assigned service class sequence numbers from the first forwarding node to the second forwarding node along their associated service classes  (Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class is critical or non-critical),  ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header. Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class is critical or non-critical). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guo to the modified system of Jain and Shirazipour to provide systems and methods for a path selection by a network router are disclosed.  The router receives a data packet destined to travel a current path, as identified by a packet header, to a destination router.  The router determines whether the current path is the best path of a set of network paths for the data packet to travel to reach the destination router based on characteristics of a set of network paths (Abstract, Guo). 
Regarding claims 3 and 13, the combination  of Jain and Shirazipour don’t close the mechanism of  claims 3 and 13. Guo discloses receiving, from the second forwarding node, the PQM values for the plurality of service classes ([0044], [0046]: the router makes a best-path determination based on network traffic class, i.e., critical or non-critical (=particular service class), and network path characteristics (=first and second metric values) of all paths (=first and second network links). [0014], [0017]: network path characteristics, such as latency, jitter, packet loss rate, etc. (=first and second metric values)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guo to the modified system of Jain and Shirazipour to provide systems and methods for a path selection by a network router are disclosed.  The router receives a data packet destined to travel a current path, as identified by a packet header, to a destination router.  The router determines whether the current path is the best path of a set of network paths for the data packet to travel to reach the destination router based on characteristics of a set of network paths (Abstract, Guo). 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. in view of Shirazipour et al. and further in view of Nemirovsky et al (hereafter, “Nemirovsky”), US 2017/0366445 A1.
Regarding claims 7 and 17, Jain discloses the mechanism of service classes in (paragraphs 0044-0045). The combination  of Jain and Shirazipour don’t close the mechanism of wherein the first service class has first, second and third possible states, the third state is degraded state signifying that the first service class should be used less.
 In an analogous art, Nemirovsky discloses wherein the first service class has first, second and third possible states, the third state is degraded state signifying that the first service class should be used less (paragraph [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nemirovsky to the modified system of Jain and Shirazipour to provide make intelligent use of the public Internet to guarantee application Quality of Service (QoS) or Quality of Experience (QoE) using its current infrastructure.  The key premise is to maintain the reduced priced and its scalability while simultaneously providing guaranteed QoS/QoE (Abstract, Nemirovsky).

Regarding claims 8 and 18, Jain discloses the mechanism of PQM values as disclosed above. 
Jain and Shirazipour don’t disclose the mechanism of claims 8 and 18. In an analogous art, Nemirovsky discloses using two different threshold values for the PQM value identified for the first service class to determine whether the first service class has failed or is degraded  (Paragraph 0093-0095 discloses to classify CSPs, there is a continuous monitoring of the tunnels which dynamically reacts when a tunnel violates some criteria.  For example, CSPs may be classified according to their throughput.  In a complementary classification, CSPs may be classified according to their packet loss metrics.  For example, category A includes the CSPs with a throughput higher than a specific threshold while category B has the CSPs with throughput below that threshold but with low packet loss).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nemirovsky to the modified system of Jain and Shirazipour to provide make intelligent use of the public Internet to guarantee application Quality of Service (QoS) or Quality of Experience (QoE) using its current infrastructure.  The key premise is to maintain the reduced priced and its scalability while simultaneously providing guaranteed QoS/QoE (Abstract, Nemirovsky).

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. in view of Shirazipour et al. and further in view of Hughes et al. (US 2007/0115812 A1).
Regarding claims 9 and 19, The combination  of Jain and Shirazipour don’t close the mechanism of following limitations. In an analogous art, Hughes discloses wherein each service class is associated with a different QoS guarantee offered for packets using that service class ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 4, [0034]-[0035]: each QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range). Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hughes to the modified system of Jain and Shirazipour to provide providing communications using sequence numbers for  multiple quality of service (QoS) levels (Abstract, Hughes). 
Regarding claim 10, The combination  of Jain and Shirazipour don’t close the mechanism of following limitations. Hughes discloses wherein the packets are queued for shorter durations when the packets use a service class with higher QoS value than packets that use a service class with a lower QoS value ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 4, [0034]-[0035]: each QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range). Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hughes to the modified system of Jain and Shirazipour to provide providing communications using sequence numbers for  multiple quality of service (QoS) levels (Abstract, Hughes). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection is cited to disclose the argued limitations. Thus rejection of claims 1-20 is maintained as cited above in office action. Examiner updated the rejection of argued claims 5, 9, 15 and 20. Thus arguments are also moot regarding claims 5, 9, 15 and 20. 
Applicant argued that the combination of prior art Jain don’t disclose  “Jain that provide no discussion regarding operational states designated to service classes of a QoS aware network link, let alone changing an operational state of one of those service classes in order to reduce the number of packets forwarded using that service class. Nothing in either of the cited references discloses or suggests operational states for multiple service classes of one QoS aware network link”,
Jain discloses in paragraph 0037, the metrics carried by QoE probe packets may include one or more of timestamps for sending or receiving a test packet. The one-way and two-way network performance measurements may include keepalive or path connectivity, round trip time (RTT), path delay, packet jitter, packet re-ordering, packet loss, service latency measurements, or service load measurements based on the received metrics And [0044]: any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, the SD-WAN appliance 38 selects one queue of multiple queues in a particular link to forward the application data packet, wherein each queue of the multiple queues has different QoE metrics (=plurality of associated service classes) that satisfy SLA metrics of an application data packet. [0035]: QoE improves user experience by monitoring class-of-service (CoS) parameters and SLA compliance of different application traffic. Therefore, Jain’s queues with QoE metrics are equated to service classes because each queue has QoE metrics used to ensure that application data packet is sent over the most SLA-compliant queue). Paragraphs 0042: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values)). Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows)).
Applicant’s claim language does not define “operation state”, under broadest reasonable interpretation, operation state can be when a link/path of a node is in operating mode or link/path is usable based on performance parameters (QoS metrics, traffic values etc.) and that can be determine based on timing messages, keep-alive ping messages. The states are not defined in claim 1, the reason of changing one state to another is not in claims. Claim only states that based on PQM value, changing the operational state of a service class to another service class, is not clear as PQM values can be path delay, packet jitter, packet re-ordering, packet loss, service latency measurements, or service load measurements etc. Examiner recommend to clarify more information about operational states, the reason for changing the states, define states and PQM values (the mechanism of identifying the PQM values). Similar arguments applied to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 2019/0342219 A1) discloses identifying CoS based on stream to transmit the stream via tunnel that is voice CoS  (service class)is identified based on voice stream (packet). See Fig. 1-2, paragraphs 0026, 0036, 0039. 
Dhanabalan et al. (US 2021/0092062 A1). discloses ([0098]: an application having a higher priority than current application) and the dynamic selection and association operations ensure that the packets of the high-priority application use a service class that has a best current PQM value ([0098]: use higher quality path and not lower quality for the application having a higher priority. [0095]: a best performing path is determined based on factors such as latency, jitter, and packet loss. [0100]: a path with near perfect transmission characteristics manifests itself as a good application QoE score).




                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413